 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9    U.S EQUAL EMPLOYMENT                               Case No. 1:18-cv-00744-LJO-SKO
      OPPORTUNITY COMMISSION,
10                                                       ORDER DISCHARGING ORDER TO
                         Plaintiff,                      SHOW CAUSE AND SETTING
11                                                       SETTLEMENT CONFERENCE DATES
              v.
12

13                                                       Doc. 37
      KS AVIATION, INC. d/b/a SIERRA
      ACADEMY OF AERONAUTICS,
14
                         Defendant.
15
      _____________________________________/
16

17          On March 8, 2019, the Court issued an order to show cause why sanctions should not be

18 imposed for Defendant’s failure to appear at a court-ordered telephonic conference to set a

19 settlement conference. (Doc. 37.)

20          On March 13, 2019, the Court held a hearing on the order to show cause. James Mugridge,

21 Esq., appeared on behalf of Plaintiff, U.S. Equal Employment Opportunity Commission. Michael

22 Abbott, Esq., appeared on behalf of Defendant KS Aviation, Inc.

23          At the hearing, the Court set forth defense counsel’s pattern of failures to comply with Court

24 orders and the grounds for the March 8, 2019, order to show cause. Defendant represented to the

25 Court that he did not receive notice of the telephonic conference due to a misunderstanding of his

26 email system and the failure of his co-worker to properly calendar dates in this case.
27          The Court admonished defense counsel that this case has occupied a significant amount of

28 the Court’s resources due to defense counsel’s inability to monitor the case docket, properly calendar
 1 deadlines, comply with the Court’s orders, and communicate effectively with Plaintiff’s counsel.

 2 As Defense counsel is admitted to practice before this Court, he is expected to take the necessary

 3 measures to ensure that he is able to move this case forward in an efficient manner. (L.R. 180 (e).)

 4            To move this case forward, and as set forth on the record at the March 13, 2019 hearing, the
 5 Court HEREBY ORDERS as follows:

 6            1. Defendant SHALL respond in writing to Plaintiff’s settlement demand by no later than
 7               March 18, 2019;
 8            2. The parties SHALL meet and confer regarding settlement, either by telephone or in-
 9               person, on March 26, 2019, at 10:00 a.m.;
10            3. The Court SETS a telephonic conference for March 29, 2019 at 4:00 p.m., to discuss the
11               status of the parties’ settlement discussions. The parties shall call (888) 557-8511, access
12               code 6208204# at the date and time for the conference;
13            4. The parties SHALL provide updated confidential settlement statements in accordance
14               with the Court’s Order re Settlement Conference, by no later April 10, 2019; and
15            5. The Court SETS a settlement conference on April 24, 2019, at 10:00 a.m. in Courtroom
16               7 before the undersigned.
17            In light of defense counsel’s representation that he will comply with all future court orders,
18 the order to show cause issued March 8, 2019, (Doc. 37), is DISCHARGED, and no sanctions will

19 be imposed at this time. The Court, however, CAUTIONS defense counsel that the Court will

20 entertain a motion for sanctions from Plaintiff in the event that defense counsel fails to comply with

21 future Court orders.

22
     IT IS SO ORDERED.
23

24
     Dated:     March 14, 2019                                      /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                        2
